DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 3, 4,  13, and 15-16, as well as 5-12, 14, 17-19 (based on their dependency to claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "one or more activation switch units" in line 1, and then later “activation of an activation switch unit”.  There is insufficient antecedent basis activation of the one or more activation switch units”.  For examination purposes, the latter will be assumed.  Proper correction is required.
5.	Claim 2 recites the limitation "when an activation switch unit is activated".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 2 depends from, recites “one or more activation switch units”, as well as the assumed recitation of “activation of the one or more activation switch units” (see para 4 above in the present action).  Claim 2 will be interpreted as “when the one or more activation switch units is activated” for examination purposes.  Proper correction is required.
6.	Claim 3 recites the limitation “each activation switch unit comprises”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2, which claim 3 depends from, has the assumed recitation “when the one or more activation switch units is activated” (see para 5 above in the present action).  Claim 3 will be interpreted as “wherein the one or more activation switch units comprises” for examination purposes.  Proper correction is required.
7.	Claim 4 recites the limitation "at least one of the activation switch units".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3, which claim 4 depends from, has the assumed recitation of “wherein the at least one or more activation switch units comprises” (see para 6 above in the present action).  Claim 4 will be interpreted as “wherein at least one of the one or more activation switch units comprises” for examination purposes.  Proper correction is required.
8.	Claim 13 recites the limitation “activate an activation switch unit”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 13 
9.	Claim 15 recites the limitation “each alternating current coupling circuit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 previously recited “an alternating current coupling circuit”, in associated with the one or more activation switch units.  Using the broadest reasonable interpretation, there could be only one alternating current coupling circuit.  Claim 15 will be interpreted as “the alternating current coupling circuit” for examination purpose.  Proper correction is required.
10.	Claim 16 recites the limitation “measure a parameter of an activation switch unit”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 13 depends from, has the recitation “one or more activation switch units”.  Claim 13 will be interpreted as “measure a parameter of the one or more activation switch units” for examination purpose.  Proper correction is required.
11.	Claims 5-12, 14, and 17-19 are rejected only based on their dependency to independent claim 1.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener U.S. 2017/0086908 (herein referred to as “Wiener”) and in view of Sartor U.S. 2011/0028969 (herein referred to as “Sartor”).
14.	Regarding Claims 1 and 20, Wiener teaches an electrosurgical connection unit for a surgical robot arm or a surgical robot arm comprising the electrosurgical connection unit, the electrosurgical connection unit comprising:
	An input port connectable to an electrosurgical generator (Fig. 1, 100 “generator” and ref num 110 “input device”), the input port configured to receive a driving electrosurgical signal and output one or more activation signals (para 0095 and 0113; also see Fig. 31, which displays a circuit topology in which plug 2 would connect to the generator) 
	An output port connectable to an electrosurgical instrument, the output port configured to output the driving electrosurgical signal received on the input port (para 0208 “an interface for an RF signal 6303” Fig. 31);
	One or more activation switch units (ref num 6315 “MOSFET switches”, Fig. 31)

	Wiener also teaches the generator being able to control the waveform circuits in which handswitch signals are produced from (para 0154).
	Wiener fails to teach wherein activation of the one or more activation units causes an activation signal to be output from the input port indicating a driving electrosurgical signal with a desired waveform is to be activated.
	(activation switch causes signal from input port which activates electrosurgical signal with waveform)
	However, Sartor teaches an electrosurgical system that comprises a generator (Fig. 1B, ref num 100) and robotic surgery system arm cart (Fig. 1B, ref num 310).  The generator is configured to generate an electrosurgical signal in response to a control signal that was applied to an input port (Fig. 2A, ref num 124 “mode input”; para 0030 “The electrosurgery generator is configured to generate an electrosurgical signal in response to a control voltage signal applied to mode input 124”).  The control voltage signal is formed of at least one switch (para 0010 “The switch closure completes an electrical circuit whereby a corresponding control voltage is routed from the voltage divider to a mode input of the electrosurgery generator, which, in turn, generates the desired electrosurgery signal”).  Once the signal is output but the input mode, the generator generates a desired waveform (para 0030 “in response to a +1.67Vdc mode input signal, electrosurgery generator 100 generates a coagulating waveform; in response to a +3.35Vdc mode input a blending waveform is generated; and in response 

15.	Regarding Claim 13, Wiener teaches the control unit (Fig. 31, ref num 6327) is configured to activate activation of at least one of the one or more activation switch units (para 0208 “control circuit 6327…to control the state of the MOSFET switches”) by outputting one or more signals that cause the activation switch unit to be activated (para 0209 “outputs for RF and ultrasonic energy”; the signals are output to the instrument in which the switches have been controlled in order to have this output; see para 0208-0209).

16.	Regarding Claim 14, Wiener teaches an isolation device that forms an isolation barrier between the one or more activation switch units and the control unit (para 0202 “the isolation that was provided by a pulse transformer in the MOSFET configurations”, see Fig. 20, ref num 5115 “pulse transformer”, ref num 5217 “MOSFET switches”).

17.	Regarding Claim 15, Wiener teaches an alternating current coupling circuit situated between the control unit and the one or more activation switch units (Fig. 31, ref num 6321, “rectifier circuit”), the alternating current coupling circuit configured to receive a signal output by the control unit and generate a direct current version of the signal (rectifying circuits receive an alternating current signal and generate the signal to direct current).

18.	Regarding Claim 17, Wiener teaches
(a) a capacitance emulation unit configured to present a predetermined capacitance to the electrosurgical generator when the electrosurgical generator is connected to the input port (Fig. 4, ref num 150 is an equivalent circuit within the transducer of the electrosurgical device, ref num 120, see Fig. 3; the equivalent circuit has a serially connected capacitance “Cs” and a static capacitance “Co” in order to allow the current output to flow through the system (para 0100); and 
(b) activation of an activation switch unit of the one or more activation switch units causes an activation signal to be transmitted to the electrosurgical generator (para 0208-0209, the switches are between the input terminals to the output terminals, see Fig. 31; once the input signal has been received, the switches 6315 are provided in order to switch between the various frequencies supplied, and therefore, the activation of the switch units allow for the signal to be actuated throughout the electrosurgical system, also see para 0012).

s 2-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Sartor, and in view of Ladtkow U.S. 2012/0330307 (herein referred to as “Ladtkow”).
20.	Regarding Claim 2, Wiener as modified fails to teach the input port is coupled to an active wire for receiving the drive electrosurgical signal and one or more control wires for transmitting an activation signal and when the one or more activation switch units is activated the active wire is connected to one or more control wires to generate the activation signal.
Ladtkow teaches the input port (Fig. 1, ref num “G”, “generator” is connected via ref num 224 “connecting wire”; para 0056 “is electrically connected to generator “G” through electrical conductors formed in the shaft 110, elongated housing 102, connecting wire 224 and plug assembly 400”) is coupled to an active wire (connected to ref num 224, Fig. 1) for receiving the drive electrosurgical signal (generator provides the signal to the device, which is transmitted via connecting wire, see Fig. 1) and one or more control wires (Fig. 3, ref nums 416a-416c) for transmitting an activation signal and when the one or more activation switch units (para 0062 “three control wires 416a-416c (one for each activation switch 120a-129c, respectively)”) is activated the active wire is connected to one or more control wires to generate the activation signal (Fig. 3, it is shown how the active wires 416a-416c are connected to ref num 424 “connecting wire” which is synonymous with the connecting wire 224).  The activation switches present provide a complete control loop that extends from the source of electrosurgical energy in order to deliver the signals to the electrosurgical device (para 0018).  While the Ladtkow discloses an electrosurgical pencil, it is noted that the embodiments could be 

21.	Regarding Claims 3 and 4, Wiener fails to teach the one or more activation units comprises one or more switches in series and one end of the series of switches is coupled to the active wire and the other end of the series of switches is coupled to one of the one or more control wires, and at least one of the one or more activation switch units comprise at least two switches in series.
Ladtkow teaches the electrosurgical connection unit of claim 2 as well as, the one or more activation switch units comprise one or more switches in series (see Figs. 1, 2, ref num 120a-120c; Fig. 4 ref num “S1-S3” para 0061 “switch closure (or the like) which determines the output voltage across a voltage source (e.g., one of two impedances) connected in series”) and one end of the series of switches is coupled to the active wire and the other end of the series of switches is coupled to one or the one or more control wires (as shown in Fig. 4, the two ends of the series of switches are connected to various wires, and it is assumed that in Fig. 1 that the wire connecting ref num 110 is on one end of the switches, whereas another wire connects the switches on the distal end 

22.	Regarding Claim 5, Wiener fails to teach one or more activation switch units comprise a first activation switch unit and a second activation switch unit and when the input port is connected to an electrosurgical generator, activating the first activation switch unit causes a first activation signal to be transmitted to the electrosurgical generator which causes electrosurgical generator to output a driving electrosurgical signal with a first waveform and activating the second activation switch unit cause a second activation signal to be transmitted to the electrosurgical generator which causes the electrosurgical generator to output a driving electrosurgical signal with a second waveform
Ladtkow teaches the one or more activation switch units comprise a first activation switch unit (Fig. 1, ref num 120a) and a second activation switch unit (Fig. 1, ref num 120b) and when the input port is connected to an electrosurgical generator (see Fig. 1, ref num “G”), activating the first activation switch unit causes a first activation signal to be transmitted to the electrosurgical generator which causes electrosurgical generator to output a driving electrosurgical signal with a first waveform (para 0063 “a 
	Activating the second activation switch unit cause a second activation signal to be transmitted to the electrosurgical generator which causes the electrosurgical generator to output a driving electrosurgical signal with a second waveform (para 0063 “second activation switch 120b can be set to deliver a characteristic signal to electrosurgical generator "G" which, in turn, transmits a duty cycle and/or waveform shape that produces a second desirable resection effect”).  The desirable resection effects may be varied in order to select the proper mode of treatment and as well as the proper waveforms applied to effect the desired treatment (para 0063 and 0068).  While the Ladtkow discloses an electrosurgical pencil, it is noted that the embodiments could be directed towards any type of electrosurgical instrument (para 0054) and that changes and modifications would be reasonable to one of ordinary skill (para 0146).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator and input port as taught by Wiener to contain a first and second activation switch unit that each cause activation signals to be transmitted to the generator and then produce a first and second waveform in order to control the mode and effect of the treatment to the device.  

23.	Regarding Claim 6, Wiener fails to teach the desired waveform is one waveform of a plurality of waveforms support by the electrosurgical generator, the plurality of 
Ladtkow teaches the desired waveform is one waveform of a plurality of waveforms support by the electrosurgical generator, the plurality of waveforms comprising a cutting waveform for producing a cutting effect and a coagulating waveform for producing a coagulating effect (para 0063 “desirable resection effects may include a mode for bipolar coagulation and/or cauterization with an undeployed blade, a mode for bipolar resection with a partially deployed blade, a mode for bipolar resection with a fully deployed blade, a mode for monopolar resection and a mode for resection with blended energy delivery”; also see para 0068). The desirable resection effects may be varied in order to select the proper mode of treatment and as well as the proper waveforms applied to effect the desired treatment (para 0063 and 0068).  While the Ladtkow discloses an electrosurgical pencil, it is noted that the embodiments could be directed towards any type of electrosurgical instrument (para 0054) and that changes and modifications would be reasonable to one of ordinary skill (para 0146).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waveforms to include both one for cutting and another for coagulation in order to have a selection of mode to effect the proper treatment to the tissue.

24.	Regarding Claim 7, Wiener teaches the input port is configured to receive a single cable over which the drive electrosurgical signal is received from the electrosurgical generator (Fig. 3, ref nums 114, 116 are connected via cable) and the 

25.	Regarding Claim 8, Wiener teaches the output port is configured to receive a cable over which the driving electrosurgical signal is transmitted to the electrosurgical instrument (Fig. 31, ref num 6303, see there is a cable that is transmitting the signal to the device, 6345, para 0208).  

26.	Regarding Claim 16, Wiener teaches a memory that is coupled to the control circuit (Fig. 31, ref num 6339), but fails to teach a measurement unit configured to measure a parameter of the one or more activation switch units and output measurement information to the control unit, the measurement information enabling a determination to be made as whether the activation switch unit is operating as expected.
Ladtkow teaches an electrosurgical device (Fig. 1, ref num 100) which contains a switching units (Fig. 1, ref nums 120a-120c) in which a measurement unit is configured to measure a parameter of the one of more activation units (para 0069 “mode of operation provided by switches…may indicated a range of operation…changed based on a parameter…the parameter may be obtained…a measured parameter”) and output .

27.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Sartor, and in view of Koch U.S. 2014/0246477 (herein referred to as “Koch”).
28.	Regarding Claim 9, Wiener fails to teach the output port is further configured to receive a return electrosurgical signal from the electrosurgical instrument or a return electrode, and the input port is configured to output a return electrosurgical signal received on the output port.
However, Koch teaches a control circuit (Fig. 84, ref num 3702) in which receives input variables from demodulating a return signal from the RFID device (para 0256).  

29.	Regarding Claim 10, Wiener teaches the input port is configured to receive a single cable over which the drive electrosurgical signal is received from the electrosurgical generator (Fig. 3, ref nums 114, 116 are connected via cable) and the one or more activation signals are transmitted to the electrosurgical generator (para 0095 “input device 110 may comprise any suitable device that generates signal suitable for programming the operation of the generator 100…the user can set or program various operating parameters of the generator, such as, for example, current (I), voltage (V), frequency (f), and/or period (T) of a drive signal or signals generated by the ultrasonic drive circuit 114 and/or electrosurgery/RF drive circuit 116”).

30.	Regarding Claim 11, Wiener teaches the input port is configured to receive:
a single cable over which the drive electrosurgical signal is received from the electrosurgical generator (Fig. 3, ref nums 114, 116 are connected via cable) and the one or more activation signals are transmitted to the electrosurgical generator (para 
A second cable over which the return electrosurgical signal is transmitted to the electrosurgical generator (Fig. 8, “RETURN”; the return terminal is coupled with the generator, ref num 500).

31.	Regarding Claim 12, Wiener teaches the output port is configured to receive;	a cable over which the driving electrosurgical signal is transmitted to the electrosurgical instrument (Fig. 31, “cable” is connected to both the output port 6303 and the instrument, see blade/rf contact ref nums 63454, 6343) ; and
A second cable over which the return electrosurgical signal is received from a return electrode (ref nums 6305/6309 are two return terminals that are connected to the “cable” as well as the output port 6303 in which another cable would be present).

32.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Sartor, and in view of Viswanathan U.S. 2007/0167720 (herein referred to as “Viswanathan”).
33.	Regarding Claims 18 and 19, Wiener fails to teach the control unit is configured to generate a token comprising information indicating a time at which the token was generated, and transmit the token to an external computing device, the control signal is 
Viswanathan teaches an electrosurgical system in which the control unit (para 0024 “system preferably includes a control”) is configured to generate a token (para 0023 “a procedure token required to enable selected capabilities of the system”; para 0024 “which can read and preferably also write to the token”) comprising information indicating a time at which the token was generated (para 0030 “a procedure token reading 30 that is adapted to read or otherwise obtain authorization information from a procedure token 32…procedure token could be a signal that is received”), and transmit the token to an external computing device (Fig. 1A, ref num 26, the procedure token is transmitted to the computer), the control signal is a modified version of the token that further comprises information indicating the desired waveform (para 0030 “the procedure token could be a signal that is received by the procedure toke reader, for example a signal or code received”; para 0034 “system determines whether an appropriate procedure token is present…then operation of system is not restricted”).  This indication of the token present causes the computer to respond by activating or not activating the system (para 0034), and therefore monitors the time at which the token was present (para 0032).  Tokens are present in order to allow specialized access to the controller and/or user, such that the proper treatment is then effectuated to the target area (para 0007-0008).  Therefore, it would have been obvious to one of ordinary 

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794